[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                      NOVEMBER 23, 2009
                                    No. 08-16222                       THOMAS K. KAHN
                                Non-Argument Calendar                      CLERK
                              ________________________

                          D. C. Docket No. 08-22014-CV-UUB

LILITH ALLEN,


                                                                        Plaintiff-Appellant,

                                           versus

ROYAL CARIBBEAN CRUISES, LTD.,

                                                                       Defendant-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (November 23, 2009)

Before EDMONDSON and PRYOR, Circuit Judges, and CAMP,* District Judge.

PER CURIAM:

       *
        Honorable Jack T. Camp, United States District Judge for the Northern District of
Georgia, sitting by designation.
      After a thorough review of the briefs and the record, and after hearing oral

argument, we AFFIRM based on the well-reasoned opinion of the district court.




                                         2